Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 1 of 22




     Exhibit 8
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 2 of 22




 1    Nick J. Brustin (admitted pro hac vice)
      Anna Benvenutti Hoffmann (admitted pro hac vice)
 2
      Amelia Green (admitted pro hac vice)
 3    Mary McCarthy (admitted pro hac vice)
      NEUFELD SCHECK & BRUSTIN, LLP
 4    99 Hudson St., 8th Floor New York, NY 10013
      Tel: (212) 965-9081 Fax: (212) 965-9084
 5    nick@nsbcivilrights.com
      anna@nsbcivilrights.com
 6
      amelia@nsbcivilrights.com
 7    katie@nsbcivilrights.com

 8    Michael D. Kimerer (Bar # 002492)
      Rhonda Elaine Neff (Bar # 029773)
 9    KIMERER & DERRICK, P.C.
10    1313 E. Osborn Rd., Suite 100 Phoenix, AZ 85014
      Tel: (602) 279-5900 Fax: (602) 264-5566
11    MDK@kimerer.com
      rneff@kimerer.com
12
      Vanessa Buch (Bar # 033553)
13
      1145 N. Mountain Ave
14    Tucson, AZ 85719
      vanessabuch2@gmail.com
15    Tel: (756) 516-3635
16    Joshua E. Dubin, Esq. PA. (admitted pro hac vice)
17    7413 Fairfax Dr., Bldg. F
      Tarmac, Florida 33321
18    jdubin@dubinconsulting.com
      Tel: (917) 523-0124
19
      Attorneys for Plaintiff Debra Jean Milke
20
21
22
23
24
25
26
27
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 3 of 22




 1
 2
                                  UNITED STATES DISTRICT COURT
 3                                    DISTRICT OF ARIZONA
      Debra Jean Milke,
 4
                                                  Plaintiff,
 5                                                             No. 2:15-cv-00462-ROS
                     v.
 6
      City of Phoenix;
 7    Maricopa County; and
      Detective Armando Saldate, Jr.; and
 8    Sergeant Silverio Ontiveros, in their individual
      capacities,
 9
                                               Defendants.
10
11
         PLAINTIFF’S FIFTH SUPPLEMENTAL RESPONSE TO DEFENDANT CITY OF
12   PHOENIX’S FIRST REQUEST FOR PRODUCTION OF DOCUMENTS TO PLAINTIFF
13
            Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure, Plaintiff, through
14
     counsel, supplements her response to Defendant City of Phoenix’s First Request for Production of
15
     Documents to Plaintiff, as per the Federal Rules of Civil Procedure, upon information and belief.
16
     Plaintiff provides a cumulative response to the City’s First Request for Production with new
17
     information appearing in bold and deletions appearing in strikethrough.
18
                                      PRELIMINARY STATEMENT
19
            Plaintiff’s file in this case comprises the work of multiple attorneys and law firms,
20
     spanning more than twenty-five years. It contains numerous boxes of records from Plaintiff’s
21
     criminal trial and appeal, post-conviction proceedings, federal habeas, retrial proceedings, and
22
     civil lawsuit—records that, over the years, have been intermingled. The following responses are
23
     a product of Plaintiff’s best attempts to compile and organize the file, and they reflect Plaintiff’s
24
     current understanding, upon information and belief, of what it contains. Plaintiff’s review of the
25
     file is ongoing. Plaintiff expressly reserves the right to supplement, clarify, revise or correct any
26
     and all of the responses and objections herein, and to assert additional objections or privileges, in
27
     one or more subsequent supplemental response(s).
                                                         2
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 4 of 22




 1                                       GENERAL OBJECTIONS

 2   1.     Plaintiff objects to each of Defendant’s demands to the extent that they call for production

 3   of information and documents that are protected from disclosure by the attorney-client privilege,

 4   the attorney work-product doctrine, and/or other applicable privilege or protection. Such

 5   objection may be made in the short form “privileged.” To the extent Plaintiff ultimately produces

 6   documents in this lawsuit, no privileged or similarly protected documents will be produced, and

 7   the inadvertent production of any document protected by an applicable privilege or doctrine is not

 8   intended to constitute, and shall not constitute, a waiver in whole or in part of such privilege,

 9   doctrine, or objections.

10   2.     Plaintiff objects to the extent that the demands call for production of information protected

11   by any individual’s right of privacy.

12   3.     Plaintiff objects to each of the Defendant’s demands to the extent that they seek

13   documents that are not relevant to the claims or defenses of any party to this lawsuit. Such

14   objection may be made in the short form, “irrelevant” or “not calculated to lead to the discovery

15   of admissible evidence.”

16   4.     Plaintiff objects to the Defendant’s demands overall, and each of them individually, to the

17   extent that they are vague, overly broad and unduly burdensome. Such objection may be made in

18   the short form, “vague, overly broad and unduly burdensome.” Plaintiff further objects to

19   Defendant’s demands to the extent they seek materials that are not in Plaintiff’s current

20   possession, custody or control, or to the extent they seek the production of documents and

21   information already in the possession of, publicly available to, or readily obtainable by Defendant

22   and Defendant’s counsel. Responding to such requests would be oppressive, unduly burdensome

23   and unnecessarily expensive, and the burden of responding to such requests is substantially the

24   same or less for Defendant as Plaintiff.

25   5.     Plaintiff objects to each of Defendant’s demands to the extent they seek information

26   duplicative of information that has already been ordered produced to Defendants, either earlier in

27   this litigation or in another request for production. Such objection may be made in the short form,

                                                        3
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 5 of 22




 1   “duplicative.”

 2   6.     Plaintiff objects to each of Defendant’s demands to the extent they seek information

 3   relating to the intended subject of Plaintiff’s experts. Such objection may be made in the short

 4   form “seeking expert disclosures or testimony.” Such expert disclosures will be produced in

 5   accordance with the Federal Rules of Civil Procedure, the Local Rules of the District of Arizona,

 6   and the schedule set by the Court in this matter.

 7   7.     Plaintiff objects to each of Defendant’s demands to the extent they call for the production

 8   of documents that contain confidential medical, personal, or financial information. Plaintiff

 9   objects to the production of such confidential documents unless pursuant to a Protective Order

10   entered by the Court.

11   8.     Plaintiff will produce copies of responsive documents or make them available for

12   inspection at a time, place, and in a manner that is mutually agreed upon by the parties.

13   9.     Plaintiff objects to the Defendant’s demands as premature as investigation and fact and

14   expert discovery are ongoing in this action, and reserves the right to supplement and/or amend all

15   responses subsequent to the completion of discovery.

16   10.    Each of the foregoing General Objections is applicable to each of Defendant’s demands.

17   The failure specifically to assert one or more of the General Objections in response to a particular

18   demand shall not be deemed a waiver thereof. Subject to, and without waiving her general and

19   specific objections to Defendant’s demands, Plaintiff will provide a response to these requests in

20   compliance with her obligations under the Federal Rules of Civil Procedure, the Local Rules of

21   the District of Arizona, any other applicable law, and any governing stipulations and/or

22   understandings with counsel for the Defendants.

23                     OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

24   1.     Plaintiff objects to Definition No. 4 regarding “document” or “documents” in that it

25   includes documents “known of by Plaintiff.” The Definition is overbroad and unduly

26   burdensome to the extent that it calls for the production of documents not within Plaintiff’s

27   possession, custody and/or control.

                                                         4
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 6 of 22




 1   2.     Plaintiff objects to Definition No. 22 regarding “representative” as overbroad and unduly

 2   burdensome to the extent that it includes people who have “been requested or solicited to act” on

 3   Plaintiff’s behalf but who never acted in such a manner.

 4   3.     Plaintiff objects to Instruction No. 9 on the grounds that it calls for the production of “any

 5   and all drafts and copies of each document that is responsive to any request.” To the extent that

 6   the Instruction calls for the production of identical copies, it is unduly burdensome and not

 7   calculated to lead to the discovery of admissible evidence. Plaintiff further objects to Instruction

 8   No. 9 as unreasonable and unduly burdensome to the extent that it requires the identification of

 9   the author(s) of all hand-written notes.

10   4.     Plaintiff objects to Instruction No. 11 as unreasonable and unduly burdensome to the

11   extent it calls for production of a privilege log that imposes obligations greater than those set

12   forth in Federal Rule of Civil Procedure 26(b)(5).

13   5.     Plaintiff objects to Instruction No. 17 as unreasonable, overly broad, and unduly

14   burdensome. It would be unduly burdensome for Plaintiff to identify with the specificity required

15   by this Instruction documents which, by their nature as lost or destroyed, are no longer in

16   Plaintiff’s possession, custody, or control.

17
18            OBJECTIONS AND RESPONSES TO REQUESTS FOR PRODUCTION

19   REQUEST FOR PRODUCTION NO. 1:

20          Produce all materials (including but not limited to documents, transcripts, and/or

21   recordings) in your possession, your representative’s possession, your attorney’s possession and/or

22   any other person’s possession obtained by your “post-conviction and habeas team” during their

23   review of Maricopa County Superior Court Clerk files, including, but not limited to, all materials

24   obtained regarding the criminal matters identified in paragraphs 193, 195, 197, 198, 199, 200, 201,

25   204, 209, 210, 211, 212, 213, 214, 215, and 216 of your Second Amended Complaint and all

26   documents obtained regarding any criminal cases where you allege Detective Saldate was involved,

27   in any way, in the investigation.

                                                        5
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 7 of 22




 1          RESPONSE:

 2          Plaintiff objects to this request as vague, overly broad, and unduly burdensome to the extent

 3   that it seeks documents and records that are not in Plaintiff’s possession, including records in the

 4   possession of “any . . . person.” Plaintiff further objects to the extent this request seeks documents

 5   unrelated to the issues in this litigation, including any documents, regardless of subject matter, ever

 6   obtained by Plaintiff’s post-conviction or habeas counsel from the Maricopa County Superior Court

 7   Clerk files, and is therefore not reasonably calculated to lead to the discovery of admissible

 8   evidence. Plaintiff further objects to this request to the extent that it calls for the production of

 9   information and documents that are protected from disclosure by the attorney-client privilege, the

10   attorney work-product doctrine, and/or other applicable privilege. Plaintiff further objects that the

11   request is ambiguous and unintelligible as written. Plaintiff interprets this request as seeking

12   Maricopa County Superior Court Clerk materials pertaining to criminal cases involving Detective

13   Saldate that were obtained by Plaintiff’s post-conviction and habeas counsel and are currently in

14   Plaintiff’s possession. To the extent the request seeks documents beyond this, Plaintiff objects to

15   the request as overly broad and unduly burdensome.

16          Subject to and without waiving these and the above-stated objections, Plaintiff directs

17   Defendant to the following Bates ranges containing documents in Plaintiff’s possession relating to

18   Detective Saldate obtained from the Maricopa County Superior Court Clerk files, including exhibits

19   from      Plaintiff’s    post-conviction       proceedings      containing       such     documents:

20   MILKE_NSB0012392–16659.
21          In addition to the above referenced Bates ranges, Plaintiff has multiple boxes of additional

22   records obtained from the Maricopa County Superior Court Clerk files and will make them

23   available for inspection at Plaintiff’s counsel’s offices at a mutually agreeable time. See

24   MILKE_NSB16660–16708 for cover sheets of those files.

25          SUPPLEMENTAL RESPONSE:

26   Subject to and without waiving the above-stated objections, Plaintiff further directs Defendant to

27   the following bates ranges containing Maricopa County Superior Court files obtained by Plaintiff’s

                                                        6
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 8 of 22




 1   counsel    during    the   course    of   this   civil   litigation:   MILKE_NSB023573–          23853,

 2   MILKE_NSB029462–30300, MILKE_NSB030611–031820, MILKE_NSB032139-032143.

 3
 4   REQUEST FOR PRODUCTION NO. 2:

 5           Produce all medical, mental health, substance abuse and/or other healthcare provider

 6   records for providers seen at any time between December 2, 1988 and the present. In addition,

 7   produce an executed authorization for each provider. A blank form of the authorization is attached

 8   hereto. Please fill in the Plaintiff’s date of birth and social security number, as well as the name

 9   and contact information for each provider.

10           RESPONSE:

11           Plaintiff objects to this request as overbroad to the extent that it seeks documents and

12   records unrelated to the issues in this litigation and not reasonably calculated to lead to the

13   discovery of admissible evidence. Plaintiff further objects to this request to the extent that it calls

14   for the production of information and documents that are protected from disclosure by the attorney-

15   client privilege, the attorney work-product doctrine, and/or other applicable privilege or protection.

16           Plaintiff further objects to this request to the extent that it requires the production, prior to

17   entry of a Protective Order by the Court, of potentially confidential medical and/or treatment

18   information in violation of Plaintiff’s right to privacy.

19           Subject to these and the above-stated objections, Plaintiff will produce medical and

20   healthcare provider records in her possession that are relevant to the issues in this litigation and

21   completed authorizations once a proper Protective Order is in place.

22           SUPPLEMENTAL RESPONSE:

23           Subject to and without waiving the above-stated objections, Plaintiff directs Defendant to

24   the following Bates ranges with medical and healthcare provider records and authorizations, which

25   Plaintiff designates as “Confidential” and subject to the Protective Order entered by the Court on

26   March     22,   2017:      MILKE_AZDOCHealth000001–000322,               MILKE_NSB025898–26040,

27   MILKE_NSB026122–26126,               MILKE_NSB029250-29261,              MILKE_NSB029291-29343,

                                                         7
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 9 of 22




 1   MILKE_AZDOC001008-001030, MILKE_AZDOCHealth000323-638, MILKE_NSB031880-

 2   031918.

 3           Plaintiff further designates as “Confidential” and subject to the Protective Order any

 4   material or records that Defendant may obtain directly from Plaintiff’s medical and healthcare

 5   providers as a result of her execution of the enclosed authorizations.

 6
 7          REQUEST FOR PRODUCTION NO. 3:

 8          Produce all employment records for all of your employers for the five (5) years prior to

 9   December 2, 1989 to your response date. In addition, produce an executed authorization for each

10   employer. A blank form of the authorization is attached hereto. Please fill in Plaintiff’s date of

11   birth and social security number, as well as the name and contact information for each provider.

12          RESPONSE:

13          Plaintiff objects to this request as overbroad and unduly burdensome to the extent that it

14   seeks documents and records that are not in Plaintiff’s possession but rather uniquely within the

15   possession or control of third parties (“all employment records for all of your employers”). Plaintiff

16   further objects to this request as premature. Plaintiff further objects to this request to the extent

17   that it seeks documents unrelated to the issues in this litigation, and is therefore not reasonably

18   calculated to lead to the discovery of relevant evidence.

19          Plaintiff further objects to this request to the extent that it requires the production, prior to

20   entry of a Protective Order by the Court, of potentially confidential personal and/or financial

21   information in violation of Plaintiff’s right to privacy.

22          Subject to and without waiving these and the above-stated objections, Plaintiff will produce

23   relevant employment records in her possession and completed authorizations once a proper

24   Protective Order is in place.

25          SUPPLEMENTAL RESPONSE:

26          Subject to and without waiving the above-stated objections, Plaintiff directs Defendant to

27   the following Bates ranges with relevant employment records in her possession and completed

                                                         8
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 10 of 22




 1   authorizations:              MILKE_NSB026041–26107,                    MILKE_NSB026117–26119,

 2   MILKE_NSB026127–26131. Plaintiff designates the employment documents and authorizations

 3   at the following Bates ranges as “Confidential” and subject to the Protective Order entered by the

 4   Court   on   March     22,   2017:   MILKE_NSB026045–26052,            MILKE_NSB026054–26101,

 5   MILKE_NSB026117–26119, MILKE_NSB026127–26131, MILKE_NSB033073-033151, and

 6   MILKE_NSB033152–033182. Plaintiff further designates as “Confidential” and subject to the

 7   Protective Order any material or records that Defendant may obtain directly from Plaintiff’s former

 8   employers as a result of her execution of the enclosed authorizations.

 9
10   REQUEST FOR PRODUCTION NO. 4:

11           Produce all letters, emails, correspondence, cards, memos or any other form of written

12   communication—regarding the death of C.M., Detective Saldate, your criminal charges, your civil

13   lawsuit—and/or any other communications with Jim Styers, Roger Scott, friends, witnesses,

14   investigators, journalists, media outlets and/or family members during your incarceration at

15   Maricopa County Jail and Arizona Department of Corrections up to your response date. This

16   request is intended to exclude all attorney-client communications, provided that they were not

17   shared with a third-party who was not acting as a legal representative for the Plaintiff.

18           RESPONSE:

19           Plaintiff objects to this request as vague, overly broad, unduly burdensome and not

20   calculated to lead to the discovery of admissible evidence in that it seeks any person’s

21   communications with Jim Styers, Roger Scott, friends, witnesses, investigators, journalists, media

22   outlets and/or family members, regarding any subject matter. Plaintiff further objects to this request

23   as vague, overly broad, unduly burdensome and not calculated to lead to the discovery of admissible

24   evidence to the extent that it seeks communications to or from any person “regarding the death of

25   C.M., Detective Saldate, your criminal charges, your civil lawsuit.” Plaintiff further objects to this

26   request as vague and unduly burdensome to the extent that is seeks written communications not in

27   Plaintiff’s possession, custody, or control. Plaintiff further objects that the request is ambiguous

                                                        9
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 11 of 22




 1   and unintelligible as written.

 2          Plaintiff further objects to this request to the extent that it requires the production, prior to

 3   entry of a Protective Order by the Court, of potentially confidential personal, medical and/or

 4   financial information in violation of Plaintiff’s right to privacy.

 5          Subject to and without waiving these and the above-stated objections, Plaintiff responds

 6   that she will produce relevant written communications to and/or from Plaintiff for which Plaintiff

 7   maintains hard copies in her possession and control once a proper Protective Order is in place.

 8          With regard to Plaintiff’s email account, Plaintiff objects that it would be unduly

 9   burdensome for Plaintiff to review every email she has sent or received since her release. Plaintiff

10   invites Defendant to confer with Plaintiff to identify appropriate search terms and criteria in order

11   to isolate potentially responsive results for review. Plaintiff further responds discovery is ongoing

12   and she therefore reserves the right to supplement and/or amend her response.

13          SUPPLEMENTAL RESPONSE:

14          Subject to and without waiving the above-stated objections, Plaintiff directs Defendant to

15   the following Bates ranges with written communications to and/or from Plaintiff for which Plaintiff

16   maintains hard copies in her possession: MILKE_NSB003211–4237, MILKE_NSB026132–

17   29175, MILKE_NSB029262–029282. Plaintiff designates the documents at the following Bates

18   ranges “Confidential” and subject to the Protective Order entered by the Court on March 22, 2017:

19   MILKE_NSB003211–4237,              MILKE_NSB026132–27702,               MILKE_NSB027715–28888,

20   MILKE_NSB029262–029282,             MILKE_NSB031919-032087,            MILKE_NSB03878–032897,

21   MILKE_NSB033387-033398, and MILKE_NSB033386.

22          In addition to the above-referenced Bates ranges, Plaintiff has a box of written

23   communications, drawings, and cards received by Plaintiff during her incarceration. These

24   materials are available for inspection at Plaintiff’s counsel’s offices at a mutually agreeable time.

25          After conferring with Defendant regarding email search criteria, Plaintiff has searched her

26   email account for emails referencing the following matters (as requested by Defendant): “Detective

27   Saldate, any of the individuals who were originally named as Defendants in this action, Christopher

                                                        10
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 12 of 22




 1   Milke, Jim Styers, Roger Scott, any of the other cases set forth in Plaintiff’s Complaint, and any

 2   communications with the media regarding Plaintiff’s criminal trial proceedings or civil lawsuit.”

 3   As a result of this search, Plaintiff directs Defendant to the following Bates ranges with non-

 4   privileged emails to and/or from Plaintiff for which Plaintiff maintains copies in her possession:

 5   MILKE_NSB030366–30397. Plaintiff designates these emails as confidential and subject to the

 6   Protective Order entered by the Court on March 22, 2017.

 7
 8   REQUEST FOR PRODUCTION NO. 5:

 9           Produce any and all news articles, interviews, interview transcripts, audio files, movie files,

10   broadcasts and/or any other form of media documenting your conversations with and/or your

11   criminal prosecution and civil lawsuit with journalists, press, news media, press corps, reporters,

12   investigators, commentators and/or any other news medium in your possession or your

13   representative’s possession.

14           RESPONSE:

15           Plaintiff objects to this request as vague, ambiguous and unintelligible as written. Plaintiff

16   further objects to this request as overly broad and unduly burdensome to the extent that it seeks

17   documents and things that are a matter of public record and equally available to Defendants. It

18   would be unduly burdensome to require Plaintiff to identify and produce every publicly available

19   article or broadcast related to Plaintiff’s criminal prosecution or civil lawsuit. To the extent they

20   are not already in Plaintiff’s possession, publicly available records including, but not limited to,

21   newspaper articles, videos and/or other documents available on the Internet, will not be produced.

22   Plaintiff further objects to this request in that it is vague and overly broad to the extent that it seeks

23   documents or things that are beyond the scope of this present litigation (“any other news medium

24   in your possession or your representative’s possession”). Plaintiff further objects to this request to

25   the extent that it calls for the production of information and documents that are protected from

26   disclosure by the attorney-client privilege, the attorney work-product doctrine, and/or other

27   applicable privilege or protection. Plaintiff interprets this request as seeking all news articles,

                                                         11
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 13 of 22




 1   interviews, interview transcripts, audio files, and broadcasts in Plaintiff’s possession relating to

 2   Plaintiff’s criminal prosecution and civil lawsuit. To the extent this request seeks a broader category

 3   of documents, Plaintiff objects to the request as overly broad and unduly burdensome.

 4           Subject to and without waiving these and the above-stated objections, Plaintiff directs

 5   Defendant to the following Bates ranges: MILKE_NSB0016709–17403. In addition, Plaintiff

 6   directs Defendant to the audio and video recordings included in the folder titled “Response to

 7   Request 5_audio and video.”

 8           Plaintiff further responds that she is continuing to review documents and records in her

 9   possession and will produce any additional responsive documents as they are located.

10           SUPPLEMENTAL RESPONSE:

11           Subject to and without waiving the above-stated objections, Plaintiff further directs

12   Defendant to the documents and recordings at the following Bates ranges: MILKE_NSB020257–

13   20273, MILKE_NSB029179, MILKE_NSB029283–029290, MILKE_NSB030413–030415,

14   MILKE_NSB031825. Plaintiff additionally directs Defendant to recordings at the following bates

15   ranges, which Plaintiff does not believe are responsive to the Defendant’s request but which

16   Plaintiff is disclosing in the abundance of caution given the ambiguity of the request:

17   MILKE_NSB031822–031823, MILKE_NSB031828.

18
19   REQUEST FOR PRODUCTION NO. 6:

20           Produce any and all defense interviews of any and all witnesses and/or individuals with

21   knowledge of the allegations in your Second Amended Complaint to include, but not be limited to,

22   audio files, video files, transcripts, statements, declarations, affidavits, etc.

23           RESPONSE:

24           Plaintiff objects to this request on the ground that it is vague and unintelligible as to the

25   meaning of the term “defense interviews.” Plaintiff interprets this request as seeking transcripts

26   and/or recordings of witness interviews conducted by defense counsel during Plaintiff’s criminal

27   proceedings and signed witness affidavits. To the extent the request seeks production of documents

                                                          12
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 14 of 22




 1   beyond this category of documents, Plaintiff objects to this request as overly broad and unduly

 2   burdensome. Plaintiff also objects to the extent this request calls for the production of documents

 3   protected by the attorney work-product doctrine, the attorney-client privilege, and/or other

 4   applicable privilege or protection. Plaintiff further objects to this request as unduly burdensome to

 5   the extent it requests documents already in the possession of Defendant.

 6          Subject to and without waiving these and the above-stated objections, Plaintiff directs

 7   Defendant to the following Bates ranges: MILKE_NSB0017404–18338. In addition, Plaintiff

 8   directs Defendant to the audio recordings included in the folder titled “Response to Request

 9   6_audio.”

10          Plaintiff further responds that she is continuing to review documents and records in her

11   possession and will produce any additional responsive documents as they are located.

12          SUPPLEMENTAL RESPONSE:

13          Subject to and without waiving the above-stated objections, Plaintiff further directs

14   Defendant to the documents and recordings at the following Bates ranges: MILKE_NSB004651–

15   4736, MILKE_NSB06051–6107, MILKE_NSB018092–18151, MILKE_NSB023939–23996,

16   MILKE_NSB029181–29185,                 MILKE_NSB30398,               MILKE_NSB030399–031412,

17   MILKE_NSB030415–030477,                MILKE_NSB030516–030610,                MILKE_NSB031821,

18   MILKE_NSB031824, MILKE_NSB031826–031827, and MILKE_NSB033538–033545.

19
20
21   REQUEST FOR PRODUCTION NO. 7:

22          Produce the complete files for any and all experts retained by you or your representatives

23   during your criminal trial, post-conviction proceedings and/or this civil matter.

24          RESPONSE:

25          Plaintiff objects to this request as premature as discovery is ongoing and the request calls

26   for the disclosure of expert material in advance of the time set forth in the Federal Rules of Civil

27   Procedure and the Court’s schedule in this case. Plaintiff further objects that this request is vague

                                                       13
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 15 of 22




 1   (“complete files”), unduly burdensome, and seeking expert material protected from disclosure by

 2   the attorney-client privilege, attorney work-product doctrine, and/or other applicable privilege or

 3   protection.

 4          Subject to and without waiving these and the above-stated objections, Plaintiff directs

 5   Defendant to the following Bates ranges containing expert material which, to the best of Plaintiff’s

 6   knowledge, was previously disclosed during the course of Plaintiff’s criminal proceedings:

 7   MILKE_NSB0018339–569. See also C_13667–13678

 8          Plaintiff further responds that discovery is ongoing and she therefore reserves the right to

 9   supplement and/or amend her response. Additionally, Plaintiff will disclose expert material as

10   required by the Federal Rules of Civil Procedure, the Local Rules of the District of Arizona, and

11   the Court’s schedule.

12          SUPPLEMENTAL RESPONSE:

13          Subject to and without waiving the above-stated objections, Plaintiff further directs

14   Defendant to the following Bates ranges containing expert material which, to the best of Plaintiff’s

15   knowledge, was previously disclosed during the course of Plaintiff’s criminal proceedings:

16   MILKE_NSB022584–22590, MILKE_NSB022600–22625.

17
18   REQUEST FOR PRODUCTION NO. 8:

19          Produce a compressed file containing the entire history of any social media profiles

20   maintained by you including, but not limited to, blogs, Facebook, Twitter, MySpace, Instagram,

21   SnapChat and/or any other social media/media sharing platform identified by you in response to

22   Interrogatory Number 8 by downloading all content, including photos, ads, timelines, wall and

23   information from your user and account history file.

24          RESPONSE:

25          Plaintiff objects to this request as vague (“social media profile”), overly broad, unduly

26   burdensome, and not calculated to lead to the discovery of admissible evidence. Plaintiff further

27   objects to this request as confusing and unintelligible in that Defendant has not served any

                                                      14
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 16 of 22




 1   Interrogatories on Plaintiff to date, nor has Plaintiff responded to any. Subject to and without

 2   waiving these and the above-stated objections, Plaintiff responds that Plaintiff does not maintain

 3   any social media profiles and therefore is not aware of any documents responsive to Request No.

 4   8. Plaintiff further responds that discovery is ongoing and she therefore reserves the right to

 5   supplement and/or amend her response.

 6
 7   REQUEST FOR PRODUCTION NO. 9:

 8          Produce your complete Arizona Department of Corrections inmate, medical and

 9   psychological files, and/or any jail telephone recordings. In the alternative, execute the attached

10   release for medical records so Defendant can obtain these records through subpoena duces tecum.

11          RESPONSE:

12          Plaintiff objects to this request as vague (“any jail telephone recordings”) and unduly

13   burdensome in that it seeks recordings not in Plaintiff’s custody and not released to Plaintiff as part

14   of her DOC inmate file. Plaintiff further objects as this request seeks information protected by the

15   attorney-client privilege, the attorney work-product doctrine, and/or other applicable privilege or

16   protection.

17          Plaintiff further objects to this request to the extent that it requires the production, prior to

18   entry of a Protective Order by the Court, of potentially confidential personal, medical and/or

19   treatment information in violation of Plaintiff’s right to privacy.

20          Subject to and without waiving these and the above-stated objections, Plaintiff responds

21   that she has requested her inmate file and medical file from the Arizona Department of Corrections.

22   Plaintiff will produce these records and completed authorizations once a proper Protective Order is

23   in place. Plaintiff further responds that discovery is ongoing and she therefore reserves the right to

24   supplement and/or amend her response.

25          SUPPLEMENTAL RESPONSE:

26          Subject to and without waiving the above-stated objections, Plaintiff directs Defendant to

27   Plaintiff’s inmate file and medical files received from the Arizona Department of Corrections and

                                                        15
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 17 of 22




 1   inmate file received from the Maricopa County Sheriff’s Office, and medical files received from

 2   the Maricopa County jail, which Plaintiff designates as “Confidential” and subject to the Protective

 3   Order entered by the Court on March 22, 2017:            MILKE_AZDOCHealth000001–000322,

 4   MILKE_AZDOC000001–001007, MILKE_NSB024151–24188, MILKE_NSB026120–26121,

 5   MILKE_AZDOC001008-001030,                   MILKE_AZDOCHealth000323-000638,                     and

 6   MILKE_NSB032898–033072.

 7
 8   REQUEST FOR PRODUCTION NO. 10:

 9          Produce all documents and things requested and obtained by you or your representatives in

10   response to any public records request under Arizona law or FOIA to the City of Phoenix, Maricopa

11   County Superior Court, Maricopa County, Maricopa County Attorney’s Office and/or any other

12   entity regarding the allegations contained in your Second Amended Complaint. (If some of these

13   items have already been provided to Defendants through disclosure, please provide a list of said

14   documents and things provided to Plaintiffs in lieu of just referring Defendants to Plaintiffs’

15   disclosure statement.)

16          RESPONSE:

17          Plaintiff objects on the grounds that this request is vague, unduly burdensome, seeks

18   documents and information protected by the attorney work-product doctrine, is not calculated to

19   lead to the discovery of admissible evidence, and calls for information and records within the

20   possession of Defendant. Subject to and without waiving these and the above-stated objections,

21   Plaintiff responds that, upon information and belief, Plaintiff has not requested or obtained any

22   documents pursuant to public records requests and therefore is not aware of any documents that are

23   responsive to this request. Plaintiff directs Defendant to her response to Request No. 1, including

24   documents obtained from the Maricopa County Superior Court. Upon information and belief, those

25   documents were not obtained through a formal public records request but rather by directly

26   accessing the Clerk’s public records system.

27          Plaintiff further responds discovery is ongoing and she therefore reserves the right to

                                                      16
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 18 of 22




 1   supplement and/or amend her response.

 2
 3   REQUEST FOR PRODUCTION NO. 11:

 4          Produce all impeachment exhibits you possess.

 5          RESPONSE:

 6          Plaintiff objects to this request as premature as discovery is ongoing and the request seeks

 7   disclosure of impeachment material in advance of the time period set forth in the Federal Rules of

 8   Civil Procedure. Plaintiff further objects that this request is vague, overly broad and unduly

 9   burdensome to the extent it requests impeachment exhibits not related to this litigation (“all

10   impeachment exhibits”). Plaintiff further objects on the grounds that this request seeks documents

11   and information protected by the work-product doctrine and the attorney-client privilege. Subject

12   to and without waiving these and the above-stated objections, Plaintiff responds that all documents

13   or things that Plaintiff intends to use as impeachment exhibits in this litigation will be provided as

14   required by Federal Rules, the Local Rules of the District of Arizona, and the Court’s schedule.

15
16   REQUEST FOR PRODUCTION NO. 12:

17          Produce any and all documents, materials, files, exhibits, transcripts, photographs,

18   psychological reports and records, interviews, audio and/or any other materials that were provided

19   to Attorney Gary L. Stuart, who wrote the book: Anatomy of a Confession.

20          RESPONSE:

21          Plaintiff objects to this request as vague, unduly burdensome, and not calculated to lead to

22   the discovery of admissible evidence. Subject to and without waiving these and the above-stated

23   objections, Plaintiff responds that, upon information and belief, Gary Stuart was permitted to

24   review materials from the trial, appeal, post-conviction, and federal habeas proceedings, but he did

25   not review files containing documents or things that are protected under the attorney work-product

26   doctrine, the attorney-client privilege, and/or any other applicable privileges. It would be unduly

27   burdensome for Plaintiff to determine and specifically identify all the documents and materials that

                                                       17
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 19 of 22




 1   Mr. Stuart reviewed, as the records that Mr. Stuart was permitted to access have been intermingled

 2   with other records and are no longer maintained in the same form. The information Defendant seeks

 3   regarding the material Mr. Stuart reviewed would be more appropriately addressed by taking his

 4   deposition.

 5          Plaintiff further responds that she is currently reviewing the file to identify responsive

 6   documents and will make them available for inspection at Plaintiff’s counsel’s offices at a

 7   reasonable time in the future.

 8          SUPPLEMENTAL RESPONSE: Subject to and without waiving the above-stated

 9   objections, Plaintiff directs Defendant to the specific documents identified on by Plaintiff’s habeas

10   counsel, Lori Voepel, as having been sent directly to Gary Stuart in August 2014:

11   MILKE_NSB033183–033385.

12
13   REQUEST FOR PRODUCTION NO. 13:

14          Produce all materials (including but not limited to police reports, transcripts, audio

15   recordings, and/or witness statements) that Plaintiff or her criminal trial counsel, Ken Ray and/or

16   his paralegal/office staff, possessed between December 2, 1989, and December 2, 1991, regarding

17   any other criminal investigation that Detective Saldate was involved in, including but not limited

18   to, the reference made by Ken Ray, in Plaintiff’s criminal trial, to an interrogation occurring on

19   December 19, 1987 at 3:40 in the afternoon. See COP11692-3.

20          RESPONSE:

21          Plaintiff objects to this request as vague and unduly burdensome. Plaintiff’s file is no longer

22   maintained in the form that it was created and maintained by Ken Ray between 1989 and 1991. The

23   information Defendant seeks would be more appropriately addressed by way of deposition

24   testimony. Subject to and without waiving these and the above-stated objections, Plaintiff responds

25   that it is her belief and understanding that the reference made by Ken Ray was to the case State v.

26   Running Eagle, CR 87-11508. Plaintiff further responds that discovery is ongoing and she therefore

27   reserves the right to supplement and/or amend her response.

                                                       18
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 20 of 22




 1          SUPPLEMENTAL RESPONSE: Subject to and without waiving the above-stated

 2   objections, Plaintiff directs Defendants to the following communications, which Plaintiff

 3   designates as “Confidential” and subject to the Protective Order entered by the Court on March 22,

 4   2017: MILKE_NSB033387-033398 and MILKE_033386.

 5
 6   REQUEST FOR PRODUCTION NO. 14:

 7          Produce all materials (including but not limited to police reports, transcripts, audio

 8   recordings, and/or witness statements) that Plaintiff or her criminal trial counsel, Ken Ray and/or

 9   his paralegal/office staff, possessed between December 2, 1989, and December 2, 1991, that pertain

10   to the following statement in Plaintiff’s letter to Ken Ray: “Anyhow—as far as I see—the only

11   thing we have to work out is Saldate’s report. That pig cop should be reprimanded for what he did

12   and I don’t understand how he got away with it before…” See C_05518.

13          RESPONSE:

14          Plaintiff objects to this request as vague (“pertain to”), unduly burdensome, not calculated

15   to lead to the discovery of admissible evidence, and seeking documents or things that are protected

16   under the attorney work product doctrine and/or the attorney-client privilege.

17          SUPPLEMENTAL RESPONSE: Subject to and without waiving the above-stated

18   objections, Plaintiff directs Defendants to her answer to Request for Production No. 13 above.

19
      DATED: October 31, 2018
20
21
22
23
24
25
26
27

                                                      19
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 21 of 22



                                        NEUFELD SCHECK & BRUSTIN, LLP
 1
 2
                                        By       /s/ Katie McCarthy
 3                                           Nick J. Brustin (admitted pro hac vice)
                                             Anna Benvenutti Hoffmann (admitted pro hac
 4                                           vice)
                                             Amelia Green (admitted pro hac vice)
 5                                           Mary McCarthy (admitted pro hac vice)
                                             99 Hudson St., 8th Floor
 6                                           New York, NY 10013
 7                                           Michael D. Kimerer
                                             Rhonda Elaine Neff
 8                                           KIMERER & DERRICK, P.C.
                                             1313 E. Osborn Road, Suite 100
 9                                           Phoenix, AZ 85014
10                                           Vanessa Buch (Bar # 033553)
11                                           1145 N. Mountain Ave
                                             Tucson, AZ 85719
12
                                             Joshua E. Dubin, Esq. PA. (admitted pro hac
13                                           vice)
14                                           7413 Fairfax Dr., Bldg. F
                                             Tarmac, Florida 33321
15
16
17
18
19
20
21
22
23
24
25
26
27

                                             20
     Case 2:15-cv-00462-ROS Document 423-12 Filed 03/01/19 Page 22 of 22




 1
                                   CERTIFICATE OF SERVICE
 2
 3           I certify that on October 31, 2018 a true and accurate copy of Plaintiff’s Fifth Supplemental
     Response to Defendant City of Phoenix’s First Request for Production of Documents was served
 4   via electronic mail to counsel for all Defendants.
 5
 6
                                                            /s/ Katie McCarthy
 7                                                          Katie McCarthy

 8                                              Attorney for Plaintiff Debra Jean Milke
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

                                                       21
